Per Curiam.
The judgment of the court of Common Pleas is reversed, because the court left the determination of the law to *402the jury. It is apparent that the'plaintiff is ehtitled to, at least, nominal damagesnotwithstanding which the court left it to the jury to say whether the plaintiff was entitled to one farthing; and instructed them that if they Believed Beale was satisfied, they might find a general verdict for the defendant. In this there was manifest error.
Judgment reversed, and a venire de nemo awarded.